                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                            CR-15-28-GF-BMM

          Plaintiff,

    vs.
                                               ORDER ADOPTING FINDINGS AND
 DEAN MADPLUME,                                    RECOMMENDATIONS

          Defendant.



      United States Magistrate Judge John Johnston conducted a revocation

hearing in this matter on October 16, 2018. (Doc. 61.) The United States accused

Defendant Dean Madplume of violating his conditions of supervised release by 1)

failing to report for mental health treatment and 2) failing to notify his probation

officer of a change in residence. (Doc. 65 at 2.) Madplume admitted to both

violations of his supervised release. (Doc. 65 at 2.) The violations prove serious

and warrant revocation of Madplume’s supervised release.

      Judge Johnston entered Findings and Recommendations on October 17,

2018. (Doc. 65.) Judge Johnston recommended that the Court revoke Madplume’s

supervised release. (Doc. 65 at 3.) Judge Johnston recommended that the Court

commit Madplume to the custody of the Bureau of Prisons for two months,
followed by twenty-four months supervised release. (Doc. 65 at 3.) Judge Johnston

further recommended that Madplume spend the first sixty days of his supervised

release in an in-patient drug treatment program at Connections Corrections in

Butte, Montana, or at a similar facility recommended by the United States

Probation Office. (Doc. 65 at 3.) Judge Johnston recommended that the supervised

release conditions previously imposed be continued. (Doc. 65 at 3.)

      Neither party filed objections. Accordingly, the Court will review Judge

Johnston’s Findings and Recommendations for clear error. McDonnell Douglas

Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). The

Court finds no clear error in Judge Johnston’s Findings and Recommendations.

Madplume’s violations represent a serious breach of the Court’s trust. A custodial

sentence of two months followed by twenty-four months of supervised release with

the first sixty days of Madplume’s supervised release spent in an in-patient drug

treatment program is a sufficient, but not greater than necessary sentence.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 65) is ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant Dean Madplume is sentenced

to two months in custody followed by twenty-four months supervised release with

the first sixty days of release spent in an inpatient substance abuse treatment
program at Connections Corrections in Butte, Montana, or at a similar facility

recommended by the United States Probation Office.

      DATED this 5th day of November, 2018.
